                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     GENA SIMPSON,                                      Case No. 17-cv-05491-BLF
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING IN PART AND
                                   9             v.                                         DENYING IN PART PLAINTIFF’S
                                                                                            MOTION FOR SUMMARY
                                  10     NANCY A. BERRYHILL, Acting                         JUDGMENT; DENYING
                                         Commissioner of Social Security,                   DEFENDANT’S CROSS-MOTION FOR
                                  11                                                        SUMMARY JUDGMENT; REVERSING
                                                        Defendant.                          THE DENIAL OF BENEFITS; AND
                                  12                                                        REMANDING FOR FURTHER
Northern District of California
 United States District Court




                                                                                            ADMINISTRATIVE PROCEEDINGS
                                  13
                                                                                            [Re: ECF 10, 13]
                                  14

                                  15

                                  16          Plaintiff Gena Simpson appeals a final decision of Defendant Nancy A. Berryhill, Acting
                                  17   Commissioner of Social Security, denying her application for disability insurance benefits
                                  18   (“DIB”) under Title II of the Social Security Act. Plaintiff asks the Court to reverse the
                                  19   Commissioner’s decision and remand for payment of benefits or, alternatively, to remand for
                                  20   further administrative proceedings. The parties’ cross-motions for summary judgment have been
                                  21   fully briefed, and the matter has been submitted without oral argument pursuant to Civil Local
                                  22   Rule 16-5.
                                  23          For the reasons discussed below, the Court GRANTS IN PART AND DENIES IN PART
                                  24   Plaintiff’s motion, DENIES Defendant’s motion, REVERSES the denial of benefits, and
                                  25   REMANDS for further administrative proceedings.
                                  26    I.    BACKGROUND
                                  27          Plaintiff was born on March 11, 1965. Administrative Record (“AR”) 25. She has at least
                                  28   a high school education, she is able to communicate in English, and she has past relevant work as
                                   1   a pharmacy technician. AR 24-25. Plaintiff claims disability with an amended onset date of

                                   2   January 20, 2012 due to several impairments, including degenerative disc disease of the lumbar

                                   3   spine, osteoarthritis of the left knee with a meniscus tear, rheumatoid arthritis, hypertension,

                                   4   hyperlipidemia, carpal tunnel syndrome in her left hand, obesity, anxiety, and depression. AR 18-

                                   5   19. Her date last insured was December 31, 2014, at which time she was 49 years old, making her

                                   6   a “younger” individual under the Social Security regulations. AR 16, 25.

                                   7          After her application for benefits was denied initially and upon reconsideration, Plaintiff

                                   8   requested and received a hearing before an administrative law judge (“ALJ”). AR 16. ALJ

                                   9   Brenton L. Rogozen conducted a hearing on February 6, 2017, at which both Plaintiff and a

                                  10   vocational expert (“VE”) testified. AR 16, 56-90. The ALJ issued a written decision on April 10,

                                  11   2017, finding that Plaintiff was not disabled prior to her date last insured and thus was not entitled

                                  12   to benefits. AR 16-26. The Appeals Council affirmed the ALJ’s decision, making it the final
Northern District of California
 United States District Court




                                  13   decision of the Commissioner. AR 1-4.

                                  14    II.   LEGAL STANDARD

                                  15          A.      Standard of Review

                                  16          Pursuant to sentence four of 42 U.S.C. § 405(g), district courts “have power to enter, upon

                                  17   the pleadings and transcript of the record, a judgment affirming, modifying, or reversing the

                                  18   decision of the Commissioner of Social Security, with or without remanding the cause for a

                                  19   rehearing.” 42 USC § 405(g). However, “a federal court’s review of Social Security

                                  20   determinations is quite limited.” Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015).

                                  21   Federal courts “‘leave it to the ALJ to determine credibility, resolve conflicts in the testimony, and

                                  22   resolve ambiguities in the record.’” Id. (quoting Treichler v. Comm’r of Soc. Sec. Admin., 775

                                  23   F.3d 1090, 1098 (9th Cir. 2014)).

                                  24          A court “will disturb the Commissioner’s decision to deny benefits only if it is not

                                  25   supported by substantial evidence or is based on legal error.” Brown-Hunter, 806 F.3d at 492

                                  26   (internal quotation marks and citation omitted). “Substantial evidence is such relevant evidence as

                                  27   a reasonable mind might accept as adequate to support a conclusion, and must be more than a

                                  28   mere scintilla, but may be less than a preponderance.” Rounds v. Comm’r of Soc. Sec. Admin.,
                                                                                         2
                                   1   807 F.3d 996, 1002 (9th Cir. 2015) (internal quotation marks and citations omitted). A court

                                   2   “must consider the evidence as a whole, weighing both the evidence that supports and the

                                   3   evidence that detracts from the Commissioner’s conclusion.” Id. (internal quotation marks and

                                   4   citation omitted). If the evidence is susceptible to more than one rational interpretation, the ALJ’s

                                   5   findings must be upheld if supported by reasonable inferences drawn from the record. Id.

                                   6            Finally, even when the ALJ commits legal error, the ALJ’s decision will be upheld so long

                                   7   as the error is harmless. Brown-Hunter, 806 F.3d at 492. However, “[a] reviewing court may not

                                   8   make independent findings based on the evidence before the ALJ to conclude that the ALJ’s error

                                   9   was harmless.” Id. The court is “constrained to review the reasons the ALJ asserts.” Id.

                                  10            B.     Standard for Determining Disability

                                  11            A claimant seeking DIB under Title II must establish disability on or prior to the date last

                                  12   insured. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005); Flaten v. Sec’y of Health &
Northern District of California
 United States District Court




                                  13   Human Servs., 44 F.3d 1453, 1460 (9th Cir. 1995). Determination of the date last insured

                                  14   involves a calculation of the number of quarters the claimant was employed within a certain time

                                  15   frame. See 42 U.S.C. § 423.

                                  16            “To determine whether a claimant is disabled, an ALJ is required to employ a five-step

                                  17   sequential analysis, determining: (1) whether the claimant is doing substantial gainful activity;

                                  18   (2) whether the claimant has a severe medically determinable physical or mental impairment or

                                  19   combination of impairments that has lasted for more than 12 months; (3) whether the impairment

                                  20   meets or equals one of the listings in the regulations; (4) whether, given the claimant’s residual

                                  21   functional capacity, the claimant can still do his or her past relevant work; and (5) whether the

                                  22   claimant can make an adjustment to other work.” Ghanim v. Colvin, 763 F.3d 1154, 1160 (9th

                                  23   Cir. 2014) (internal quotation marks and citations omitted). The residual functional capacity

                                  24   (“RFC”) referenced at step four is what a claimant can still do despite his or her limitations. Id. at

                                  25   1160 n.5. “The burden of proof is on the claimant at steps one through four, but shifts to the

                                  26   Commissioner at step five.” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1222 (9th Cir.

                                  27   2009).

                                  28
                                                                                          3
                                   1    III.   DISCUSSION

                                   2           The ALJ determined that Plaintiff’s date last insured was December 31, 2014. AR 16.

                                   3   The ALJ thus properly focused on whether Plaintiff was disabled between her alleged onset date,

                                   4   January 20, 2012, and her date last insured, December 31, 2014. See Burch, 400 F.3d at 679

                                   5   (“Because Burch was only insured for disability benefits through September 30, 1999, she must

                                   6   establish a disability on or prior to that date.”).

                                   7           At step one, the ALJ determined that Plaintiff had not engaged in substantial gainful

                                   8   activity from her alleged onset date, January 20, 2012, through her date last insured, December 31,

                                   9   2104. AR 18.

                                  10           At step two, the ALJ found that Plaintiff had the following severe impairments through her

                                  11   date last insured: “degenerative disc disease of the lumbar spine; and osteoarthritis of the left knee

                                  12   with a meniscus tear.” Id. The ALJ noted that Plaintiff claimed other medically determinable
Northern District of California
 United States District Court




                                  13   impairments, including rheumatoid arthritis, hypertension, hyperlipidemia, carpal tunnel

                                  14   syndrome, and obesity, but he concluded that those medically determinable impairments were

                                  15   non-severe through her date last insured. AR 18-19. The ALJ found that Plaintiff’s claimed

                                  16   anxiety and depression were not medically determinable based on evidence in the record. AR 19.

                                  17           At step three, the ALJ concluded that, through her date last insured, Plaintiff’s impairments

                                  18   did not meet or medically equal the severity of one of the listed impairments in the regulations.

                                  19   AR 19-20.

                                  20           Prior to making a step four determination, the ALJ found that Plaintiff had the RFC to

                                  21   perform a reduced range of light work through her date last insured. AR 19. Light work is

                                  22   defined in the regulations as follows:

                                  23           Light work. Light work involves lifting no more than 20 pounds at a time with
                                               frequent lifting or carrying of objects weighing up to 10 pounds. Even though the
                                  24           weight lifted may be very little, a job is in this category when it requires a good
                                               deal of walking or standing, or when it involves sitting most of the time with some
                                  25           pushing and pulling of arm or leg controls. To be considered capable of performing
                                               a full or wide range of light work, you must have the ability to do substantially all
                                  26           of these activities. If someone can do light work, we determine that he or she can
                                               also do sedentary work, unless there are additional limiting factors such as loss of
                                  27           fine dexterity or inability to sit for long periods of time.
                                  28   20 C.F.R. § 404.1567(b). The ALJ found that Plaintiff could perform these activities through her
                                                                                             4
                                   1   date last insured with the limitation of only frequent overhead reaching. AR 20, 25.

                                   2          Based on the above RFC and the testimony of the VE, the ALJ found at step four that

                                   3   Plaintiff was capable of performing her past relevant work as a pharmacy technician, as that work

                                   4   is generally performed, through her date last insured. AR 24. The ALJ made an alternative step

                                   5   five determination, also based on the above RFC and the testimony of the VE, that Plaintiff could

                                   6   perform other jobs that exist in the national economy through her date last insured. AR 24-26.

                                   7   Those jobs included counter clerk, usher, and shipping and receiving weigher. AR 25. The ALJ

                                   8   therefore found that Plaintiff was not disabled from her alleged onset date through her date last

                                   9   insured. AR 26.

                                  10          Plaintiff challenges the ALJ’s step two determination, arguing that the ALJ erred in finding

                                  11   her impairments of rheumatoid arthritis, carpal tunnel syndrome, and obesity to be non-severe.

                                  12   Plaintiff also challenges the ALJ’s RFC finding, asserting that the ALJ erred both in disregarding
Northern District of California
 United States District Court




                                  13   limitations found by her treating physicians without providing specific and legitimate reasons, and

                                  14   in disregarding her testimony regarding her symptoms without providing clear and convincing

                                  15   reasons. Plaintiff argues that those errors resulted in an RFC which is not supported by substantial

                                  16   evidence. Plaintiff argues that because the ALJ’s determinations at steps four and five were based

                                  17   on the flawed RFC, those determinations likewise are not supported by substantial evidence.

                                  18   Finally, in her reply brief, Plaintiff states that her application for supplemental security income

                                  19   (“SSI”) filed on September 21, 2017 has been approved, and that the approval provides new

                                  20   evidence of disability which supports her request for remand.

                                  21          A.      Step Two Determination

                                  22          Plaintiff argues that the ALJ erred at step two when he found that her only severe

                                  23   impairments were degenerative disc disease of the lumbar spine and osteoarthritis of the left knee

                                  24   with a meniscus tear. Plaintiff asserts that the ALJ also should have found her claimed

                                  25   impairments of rheumatoid arthritis, carpal tunnel syndrome, and obesity to be non-severe.

                                  26          “Step two is merely a threshold determination meant to screen out weak claims.” Buck v.

                                  27   Berryhill, 869 F.3d 1040, 1048 (9th Cir. 2017). Because step two was decided in Plaintiff’s favor,

                                  28   and the ALJ went on to consider steps three through five, Plaintiff could not have been prejudiced
                                                                                          5
                                   1   by any error in the ALJ’s determination as to which of Plaintiff’s claimed impairments were

                                   2   severe. See id. at 1049 (where step two was decided in the claimant’s favor, “[h]e could not

                                   3   possibly have been prejudiced” and “[a]ny alleged error [was] therefore harmless”).

                                   4          The real thrust of Plaintiff’s argument is that the ALJ failed to consider her claimed

                                   5   impairments of rheumatoid arthritis, carpal tunnel syndrome, and obesity when deciding her RFC.

                                   6   The step two determination is “not meant to identify the impairments that should be taken into

                                   7   account when determining the RFC.” Buck, 869 F.3d at 1048-49. When determining a claimant’s

                                   8   RFC, the ALJ “must consider limitations and restrictions imposed by all of an individual’s

                                   9   impairments, even those that are not ‘severe.’” Id. at 1049 (internal quotation marks and citation

                                  10   omitted). “The RFC therefore should be exactly the same regardless of whether certain

                                  11   impairments are considered ‘severe’ or not.” Id.

                                  12          Consequently, it seems that the most sensible course is to consider Plaintiff’s arguments
Northern District of California
 United States District Court




                                  13   regarding the ALJ’s failure to consider all of her impairments in the context of Plaintiff’s

                                  14   challenge to the ALJ’s RFC determination. The Court notes that the Commissioner adopted this

                                  15   approach as well.

                                  16          B.      RFC Finding

                                  17          Plaintiff argues that the ALJ erred in finding that she retained the RFC to perform light

                                  18   work with the only limitation being frequent overhead reaching. More specifically, Plaintiff

                                  19   contends that in making that RFC finding, the ALJ improperly disregarded limitations found by

                                  20   Plaintiff’s treating physicians, as well as Plaintiff’s testimony regarding her symptoms.

                                  21                  1.      Rejection of Treating Physicans’ Opinions

                                  22          The ALJ gave “little weight” to the opinions of Plaintiff’s three treating physicians, all of

                                  23   whom found that Plaintiff could perform less than the full range of sedentary work and would

                                  24   miss more than four days of work each month. AR 23. Marc Lieberman, M.D., a rheumatologist,

                                  25   began treating Plaintiff on her alleged onset date, January 20, 2012, and saw her every four

                                  26   months. AR 357-361. Dr. Lieberman completed an Arthritis Residual Functional Questionnaire

                                  27   on December 5, 2015, finding Plaintiff to be disabled due to rheumatoid arthritis and side effects

                                  28   of medications. Id. Dale Helman, M.D., a neurologist, began treating Plaintiff in on January 4,
                                                                                          6
                                   1   2014, and saw her every one to three months. AR 368-371. Dr. Helman completed a Physical

                                   2   Residual Functional Capacity Questionnaire on October 10, 2014, finding her to be disabled due

                                   3   to cervical and lumbar radiculopathy. Id. Jon Yoshiyama, M.D., an internal medicine doctor,

                                   4   treated Plaintiff in late 2014 and early 2015. AR 437-509. Dr. Yoshiyama completed a Physical

                                   5   Residual Functional Capacity Questionnaire on October 22, 2014, finding Plaintiff to be disabled

                                   6   due to “RA” – presumably rheumatoid arthritis – with symptoms of pain and inability to

                                   7   concentrate. AR 362-365.

                                   8          “The medical opinion of a claimant’s treating physician is given ‘controlling weight’ so

                                   9   long as it ‘is well-supported by medically acceptable clinical and laboratory diagnostic techniques

                                  10   and is not inconsistent with the other substantial evidence in [the claimant’s] case record.’”

                                  11   Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(c)(2)).

                                  12   “When a treating physician’s opinion is not controlling, it is weighted according to factors such as
Northern District of California
 United States District Court




                                  13   the length of the treatment relationship and the frequency of examination, the nature and extent of

                                  14   the treatment relationship, supportability, consistency with the record, and specialization of the

                                  15   physician.” Id. (citing 20 C.F.R. § 404.1527(c)(2)-(6)). If the treating physician’s opinion is

                                  16   contradicted by the opinion of another physician, the ALJ may reject the treating physician’s

                                  17   opinion but only based upon “specific and legitimate reasons that are supported by substantial

                                  18   evidence.” Ghanim, 763 F.3d at 1160 (internal quotation marks and citation omitted).

                                  19          The ALJ gave the following reasons for rejecting the opinions of Drs. Lieberman, Helman,

                                  20   and Yoshiyama: (1) they lack substantial support from their own clinical notes; (2) they lack

                                  21   substantial support from the diagnostic imaging reports generated prior to the date last insured; (3)

                                  22   there is no evidence supporting the belief that Plaintiff would require so many absences a month;

                                  23   and (4) they are controverted by the opinions of examining physician Robert Tang, M.D., and

                                  24   reviewing physicians K. Quint, M.D. and J. Frankel, M.D. AR 23-24.

                                  25                          a.     Treating Physicians’ Own Clinical Notes

                                  26          “A conflict between treatment notes and a treating provider’s opinions may constitute an

                                  27   adequate reason to discredit the opinions of a treating physician or another treating provider.”

                                  28   Ghanim, 763 F.3d at 1161. The ALJ cited to Dr. Yoshiyama’s treatment notes dated October 22,
                                                                                         7
                                   1   2014, November 25, 2014, and January 30, 2015, indicating that Plaintiff was “fully ambulatory,”

                                   2   with “no muscle tenderness” and “no acute joint inflammation.” AR 440, 446, 451. The conflict

                                   3   between those treatment notes and Dr. Yoshiyama’s contemporaneous Physical Residual

                                   4   Functional Capacity Questionnaire completed October 22, 2014, indicating that Plaintiff was in

                                   5   constant pain and could not walk or sit for any length of time, constitutes an adequate reason to

                                   6   discredit Dr. Yoshiyama’s opinion.

                                   7          However, no such contradictions exist in the notes of Drs. Lieberman and Helman. The

                                   8   ALJ pointed to a note dated December 24, 2012, in which Dr. Lieberman stated that Plaintiff was

                                   9   “doing adequately well” on her medication regimen and was in physical therapy. AR 330. The

                                  10   ALJ ignored the portion of the note opining that Plaintiff’s impairments of rheumatoid arthritis,

                                  11   osteoarthritis, carpal tunnel syndrome, and torn meniscus were “chronic conditions and unlikely to

                                  12   improve further with medical management.” Id. The remainder of Dr. Lieberman’s notes, which
Northern District of California
 United States District Court




                                  13   are handwritten, are largely illegible and the Court can perceive no support there to discount his

                                  14   opinion. AR 323-352, 372-389. Dr. Helman’s notes, which are legible, document consistent

                                  15   tenderness of the cervical spine, spasms, pain, and decreased range of motion. AR 390-436, 656-

                                  16   702. The ALJ acknowledged that “in virtually every report Dr. Helman opines that the claimant is

                                  17   getting worse,” but in the ALJ’s view Dr. Helman’s examinations “do not bear that out.” AR 23.

                                  18   However, an ALJ “is not qualified as a medical expert.” Day v. Weinberger, 522 F.2d 1154, 1156

                                  19   (9th Cir. 1975). Moreover, to the extent that the notes record some moments in which Plaintiff

                                  20   showed some improvement, “such observations must be read in context of the overall diagnostic

                                  21   picture the provider draws.” Ghanim, 763 F.3d at 1162 (internal quotation marks and citation

                                  22   omitted). The overall picture drawn by Drs. Lieberman and Helman is of a woman suffering

                                  23   severe limitations which preclude her from performing even sedentary work.

                                  24          Accordingly, the Court concludes that the treatment notes of Drs. Lieberman and Helman

                                  25   do not comprise substantial evidence supporting the ALJ’s rejection of their opinions.

                                  26                          b.     Diagnostic Imaging Reports

                                  27          Although the ALJ stated that the opinions of Plaintiff’s treating physicians lacked

                                  28   substantial support from “the diagnostic imaging reports generated prior to the date last insured,”
                                                                                         8
                                   1   the ALJ did not specify which reports he found to be in conflict with the treating physicians’

                                   2   opinions. AR 23. Absent citation to particular imaging reports, and an explanation as to why the

                                   3   ALJ perceived those results to be in conflict with the opinions of Drs. Lieberman and Helman, the

                                   4   Court concludes that the ALJ has not identified substantial evidence to reject those opinions. See

                                   5   Garrison v. Colvin, 759 F.3d 995, 1012-13 (9th Cir. 2014) (“[A]n ALJ errs when he rejects a

                                   6   medical opinion or assigns it little weight while . . . criticizing it with boilerplate language that

                                   7   fails to offer a substantive basis for his conclusion.”).

                                   8                           c.      Belief that Plaintiff would Require so many Absences

                                   9           With respect to the opinions of both Dr. Lieberman and Dr. Helman that Plaintiff’s

                                  10   limitations would cause her to miss at least four days of work a month, the ALJ stated in

                                  11   conclusory fashion that “there is no evidence supporting their beliefs that the claimant would

                                  12   require so many absences per month, and they provided inadequate justification for any such
Northern District of California
 United States District Court




                                  13   limitation.” AR 24. The ALJ’s statement completely ignores the portions of the questionnaires

                                  14   preceding the treating physicians’ opinions regarding absences, summarizing Plaintiff’s severe

                                  15   symptoms and indicating that Plaintiff would have good days and bad days. See AR 357-361,

                                  16   368-371. Given the context in which the treating physicians offered their opinions regarding the

                                  17   likelihood of excessive absences from work, the ALJ’s bald statement that those opinions are

                                  18   unsupported does not provide an adequate basis for rejecting them. “Sheer disbelief is no

                                  19   substitute for substantial evidence.” Benecke v. Barnhart, 379 F.3d 587, 594 (9th Cir. 2004).

                                  20                           d.      Controverting Opinions of Drs. Tang, Quint, and Frankel

                                  21           As noted above, an ALJ may reject a treating physician’s opinion that is controverted by

                                  22   the opinion of another physician, but the ALJ must articulate “specific and legitimate reasons that

                                  23   are supported by substantial evidence” for doing so. Ghanim, 763 F.3d at 1160 (internal quotation

                                  24   marks and citation omitted). The ALJ stated that the “extreme limitations” found by Drs.

                                  25   Lieberman and Helman were controverted by the opinions of Dr. Tang, an examining physician

                                  26   who found Plaintiff capable of performing medium work with several postural and manipulative

                                  27   limitations, and Drs. Quint and Frankel, reviewing physicians who found Plaintiff capable of

                                  28   performing light work with various exertional and postural limitations. AR 24.
                                                                                           9
                                   1          The extent of the ALJ’s reliance on the opinions of Drs. Tang, Quint, and Frankel to reject

                                   2   the opinions of Drs. Lieberman and Helman is somewhat muddied by the ALJ’s statement that he

                                   3   gave the opinions of Drs. Tang, Quint, and Frankel only “partial weight.” AR 23. For example,

                                   4   while accepting the base RFC of light work found by Drs. Quint and Frankel, the ALJ rejected

                                   5   significant exertional and postural limitations to the light RFC found by both of those physicians.

                                   6   AR 22-23. Dr. Quint found that Plaintiff retained the RFC to do light work with only “occasional”

                                   7   climbing, balancing, stooping, kneeling, crouching, and crawling, and “limited” reaching in any

                                   8   direction. AR 101-104. Dr. Frankel found that Plaintiff retained the RFC to do light work with

                                   9   “limited” reaching in any direction. AR 119-121. The ALJ concluded that those limitations

                                  10   conflicted with “the claimant’s somewhat normal physical examination results and routine

                                  11   treatment regimen.” AR 23. Thus, it appears that the ALJ cherry-picked the base light work RFC

                                  12   found by Drs. Quint and Frankel while rejecting the significant limitations found by them. In
Northern District of California
 United States District Court




                                  13   doing so, the ALJ erroneously substituted his own opinion regarding the proper interpretation of

                                  14   Plaintiff’s medical records in place of the opinions of the two physicians retained by the agency to

                                  15   review those same records. See Pilgreen v. Berryhill, No. 17-16535, 2019 WL 121256, at *1 (9th

                                  16   Cir. Jan. 7, 2019) (ALJ “was not free to substitute his own lay opinion” for physician’s

                                  17   interpretation of testing results). The Court notes that based on the hypotheticals posed to the VE,

                                  18   the limitation on reaching found by both Drs. Quint and Frankel would preclude a finding that

                                  19   Plaintiff could perform her past relevant work as a pharmacy technician. See AR 81-83.

                                  20          Moreover, the ALJ erred by failing to apply the appropriate factors in determining the

                                  21   extent to which the opinions of Drs. Lieberman and Helman should be credited. Though he found

                                  22   that those opinions were inconsistent with other evidence in the record, see 20 C.F.R. §

                                  23   404.1527(c)(2), the ALJ did not consider factors such as the length of the treating relationship, the

                                  24   frequency of examination, the nature and extent of the treatment relationship, or the supportability

                                  25   of the opinion as mandated by applicable regulations, see id. § 404.1527(c)(2)-(6). “This failure

                                  26   alone constitutes reversible legal error.” Trevizo, 871 F.3d at 676.

                                  27          In conclusion, the ALJ’s rejection of the opinions of Drs. Lieberman and Helman were

                                  28   based on legal error and not supported by substantial evidence in the record.
                                                                                        10
                                   1                  2.        Plaintiff’s Testimony

                                   2          Plaintiff contends that the ALJ improperly rejected her testimony regarding her symptoms.

                                   3   Plaintiff testified regarding pain suffered in her knees, back, and hands. AR 59-78. She described

                                   4   the difficulties she has performing household chores and doing grocery shopping. Id. She also

                                   5   described her inability to sit for long periods or walk even short distances. Id.

                                   6          “In assessing the credibility of a claimant’s testimony regarding subjective pain or the

                                   7   intensity of symptoms, the ALJ engages in a two-step analysis.” Ghanim, 763 F.3d at 1163

                                   8   (internal quotation marks and citation omitted). “First, the ALJ must determine whether the

                                   9   claimant has presented objective medical evidence of an underlying impairment which could

                                  10   reasonably be expected to produce the pain or other symptoms alleged.” Id. (internal quotation

                                  11   marks and citation omitted). “If the claimant meets the first test and there is no evidence of

                                  12   malingering, the ALJ can only reject the claimant’s testimony about the severity of the symptoms
Northern District of California
 United States District Court




                                  13   if she gives specific, clear and convincing reasons for the rejection.” Id. (internal quotation marks

                                  14   and citation omitted).

                                  15          The ALJ found that Plaintiff’s medically determinable impairments could reasonably be

                                  16   expected to produce the symptoms she described. AR 21. However, the ALJ found that

                                  17   Plaintiff’s testimony regarding the intensity, persistence, and limiting effects of her impairments

                                  18   were “not entirely consistent with the medical evidence and other evidence in the record for the

                                  19   reasons explained in this decision.” Id. The medical evidence referenced by the ALJ consists in

                                  20   part of diagnostic imaging reports, which the ALJ acknowledged were “suggestive of severe knee

                                  21   and lumbar impairments.” AR 22. The ALJ nonetheless rejected Plaintiff’s pain testimony

                                  22   because she “largely relied on routine, conservative, and non-emergency treatment through the

                                  23   date last insured.” Id. The ALJ noted that her left knee disorder deteriorated after her date last

                                  24   insured, and that she underwent total left knee arthroplasty in January 2016. Id. However, the

                                  25   ALJ relied on Plaintiff’s failure to have such surgery or to treat her knee and lumbar issues more

                                  26   aggressively during the relevant period in discounting her testimony.

                                  27          Plaintiff is not a doctor. There is no suggestion in the record that Plaintiff refused surgery

                                  28   or other aggressive treatment recommended by her physicians prior to her date last insured. As
                                                                                         11
                                   1   discussed above, Plaintiff’s treating physicians found her to have significant limitations

                                   2   throughout the relevant period. Both Dr. Lieberman and Dr. Helman made express determinations

                                   3   that Plaintiff was not malingering. AR 357-361, 368-371. Against this backdrop, the ALJ’s

                                   4   opinion that Plaintiff’s failure to pursue more aggressive treatment means that she was not

                                   5   suffering the symptoms she described does not constitute clear and convincing reasons for

                                   6   rejecting Plaintiff’s testimony.

                                   7          C.      Commissioner’s Recent Approval of SSI

                                   8          In her reply brief, Plaintiff states that the Commissioner recently granted her application

                                   9   for SSI, which was filed after her application for DIB which is the subject of the present appeal.

                                  10   Plaintiff argues that under Luna v. Astrue, the approval of her SSI application warrants remand of

                                  11   the denial of her DIB application. See Luna v. Astrue, 623 F.3d 1032 (9th Cir. 2010). Because

                                  12   this issue was raised in Plaintiff’s reply, it was not addressed in the Commissioner’s brief.
Northern District of California
 United States District Court




                                  13          In Luna, the claimant filed two successive applications for benefits. The first was denied,

                                  14   and the second was granted based on an onset date only one day after the denial of the first

                                  15   application. The district court remanded for further proceedings so that the agency could reconcile

                                  16   the denial of benefits based on Luna’s first application with the grant of benefits based on her

                                  17   second application. Luna, 623 F.3d at 1034. Luna appealed, arguing that the remand should have

                                  18   been for payment of benefits. Id. The Ninth Circuit affirmed the remand for further proceedings.

                                  19   Id. at 1035.

                                  20          It is not clear that Luna is on point, because in the present case Plaintiff has not informed

                                  21   the Court how closely in time the disability onset date alleged in the second application followed

                                  22   on the heels of the denial of her first application. However, as discussed below, the Court

                                  23   concludes that remand for further proceedings is warranted based on the ALJ’s errors. On

                                  24   remand, Plaintiff certainly may argue the significance of her successful SSI application.

                                  25          D.      Remand for Further Proceedings is Appropriate

                                  26          Having concluded that the ALJ committed the errors discussed above, the Court must

                                  27   decide whether the errors are harmless and, if not, the appropriate remedy. “An error is harmless

                                  28   only if it is inconsequential to the ultimate nondisability determination, or if despite the legal error,
                                                                                          12
                                   1   the agency’s path may reasonably be discerned.” Brown-Hunter, 806 F.3d at 494 (internal

                                   2   quotation marks and citations omitted). Here, the errors were not harmless, because they were key

                                   3   to the RFC finding upon which the ALJ based his denial of benefits at steps four and five.

                                   4   Moreover, the Court cannot discern the agency’s path absent appropriate consideration of all

                                   5   relevant evidence of record. The Court therefore must determine the appropriate remedy.

                                   6          A remand for an immediate award of benefits may be appropriate in the “rare

                                   7   circumstances” in which the following three requirements are met: (1) “the ALJ has failed to

                                   8   provide legally sufficient reasons for rejecting evidence, whether claimant testimony or medical

                                   9   opinion”; (2) “the record has been fully developed and further administrative proceedings would

                                  10   serve no useful purpose”; and (3) “if the improperly discredited evidence were credited as true, the

                                  11   ALJ would be required to find the claimant disabled on remand.” Brown-Hunter, 806 F.3d at 495

                                  12   (internal quotation marks and citation omitted). Even if all three requirements are satisfied, the
Northern District of California
 United States District Court




                                  13   Court “retain[s] flexibility in determining the appropriate remedy.” Id. (internal quotation marks

                                  14   and citation omitted).

                                  15          The Court concludes that a remand for further proceedings is appropriate here. The first

                                  16   factor clearly is met, as the ALJ failed to provide legally sufficient reasons for failing to credit the

                                  17   opinions of Drs. Lieberman and Helman and for failing to credit Plaintiff’s testimony. The third

                                  18   factor likewise is met, as the ALJ would be required to find Plaintiff disabled on remand if the

                                  19   opinions of Drs. Lieberman and Helman were credited as true. However, the second factor is not

                                  20   met. In the Court’s view, further proceedings are necessary so that all of the medical evidence,

                                  21   Plaintiff’s testimony, and the new evidence regarding Plaintiff’s successful SSI application may be

                                  22   evaluated under the applicable legal standards.

                                  23          Accordingly, the Court will grant in part and deny in part Plaintiff’s motion for summary

                                  24   judgment and will deny Defendant’s cross-motion for summary judgment. Pursuant to sentence

                                  25   four of 42 U.S.C. § 405(g), the Court will reverse the denial of benefits and remand for further

                                  26   administrative proceedings consistent with this order.

                                  27   //

                                  28   //
                                                                                          13
                                   1    IV.   ORDER

                                   2          (1)   Plaintiff’s motion for summary judgment is GRANTED IN PART AND DENIED

                                   3                IN PART;

                                   4          (2)   Defendant’s motion for summary judgment is DENIED;

                                   5          (3)   The denial of benefits is REVERSED; and

                                   6          (4)   The matter is REMANDED to the Commissioner for further proceedings

                                   7                consistent with this order.

                                   8

                                   9   Dated: March 1, 2019

                                  10                                              ______________________________________
                                                                                  BETH LABSON FREEMAN
                                  11                                              United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  14
